Ordinarily, I would favor a reversal in this case because of the statements made in his charge by the presiding Judge, as follows: "There are any number of verdicts that may be returned in these cases. I am not going to attempt to enumerate all of them, but it is within your province to attempt to return one or more verdicts, depending upon your view of the testimony, depending upon what weight you give the testimony, depending upon what conviction the evidence carries to your minds."
The language particularly objectionable, it seems to me, was the statement to the effect that the Judge would not attempt to enumerate all the verdicts which the jury might return. As pointed out in my concurring opinion in State v.Smoak, 142 S.C. 37, 140 S.E., 251, I think a trial Judge should always make it plain to a jury the verdicts which can be rendered in a criminal case. *Page 351 
In this case, however, in addition to what Mr. Justice Stabler has said as to the quoted charge of the presiding Judge, I call attention to another matter, which, in my opinion, corrected what I think was error. At the end of the Judge's charge, the Solicitor stated that he only asked for a verdict of conviction against the defendant Frasier on the charge of manufacturing. Thereupon the Court so charged the jury and added that the defendant Mitchum could only be convicted on the charges of receiving and accepting for unlawful use and that of transporting. The final statement of the Judge was sufficient to cure his former statement, which, if left entirely alone, was certainly harmful as I view it.